Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of the seventh embodiment (claims 2-24) in the reply filed on 12/16/2021 is acknowledged.  The traversal is on the ground(s) that the fifth, sixth, and seventh embodiments all correspond to a single species and examination of both species could be carried out by the PTO without posing an undue burden on the Examiner.  This is not found persuasive because the fifth, sixth, and seventh embodiments (figures 26-28) show different areas where the conductive sealing member can be formed.  Therefore, search and examination of both species could not be carried out by the PTO without posing an undue burden on the Examiner.  The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  The specific limitation “a first substrate” as shown in claim 1 appears to be unclear.  The examiner is 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-7, 11-13, 18-7-18, 20, 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Onda et al. (US 2004/0183986).
Regarding claim 2, Onda et al. (figures 6(a)-6(b)) discloses a display device, comprising: 
a panel having a first substrate and a second substrate (2 and 4) opposite the first substrate, the first substrate having a pixel region containing a plurality of pixel electrodes and a plurality of thin film transistors on a first surface facing the second substrate, the second substrate having a plurality of color filters on a second surface facing the first substrate; a peripheral portion on the first surface of the first substrate, 
the peripheral portion being that part of the first substrate which surrounds the pixel region, at least a portion of which peripheral portion does not overlap with the second substrate in a plan view and thereby has a first substrate side which protrudes from under the second substrate and has a group of terminals (20, 20’, 3) where a first substrate is bonded via an anisotropy conductive film (6), the first substrate having second, third, and fourth sides, the third side being opposite the first side of the first substrate; 
a sealing member (5) bonding the first substrate to the second substrate, the sealing member extending around a periphery of the pixel region as a closed frame shape without use of a plug, and the sealing member being insulating along the entire length of at least three of the sides of the periphery of the pixel region; 
a wiring disposed on the first substrate crossing the sealing member in a portion where the sealing member is insulating, the wiring electrically connected to a signal driving circuit (3a and 10).  
Regarding claim 3, Onda et al. (figures 6(a)-6(b)) discloses wherein the signal driving circuit is formed on the first substrate, and is a data signal driving circuit which is directly and physically connected to the wiring (3a and 10; see at least paragraph 0030).  
Regarding claim 4, Onda et al. (figures 6(a)-6(b)) discloses wherein the signal driving circuit is formed on the first substrate, and is a scanning signal driving circuit which is directly and physically connected to the wiring (3a and 10; see at least paragraph 0030).
Regarding claim 5, Onda et al. (figures 6(a)-6(b)) discloses wherein the signal driving circuit is formed on the first substrate, and includes a data driving circuit and a scanning signal driving circuit, one of which is directly and physically connected to the wiring (3a and 10; see at least paragraph 0030).  
Regarding claim 6, Onda et al. (figures 6(a)-6(b)) discloses wherein the signal driving circuit is an integrated circuit and is formed on a first substrate, and is a data driving circuit (3a and 10; see at least paragraph 0030).  
Regarding claim 7, Onda et al. (figures 6(a)-6(b)) discloses wherein the signal driving circuit is an integrated circuit and is formed on a first substrate, and is a scanning driving circuit (3a and 10; see at least paragraph 0030).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.


Claims 8-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Onda et al. (US 2004/0183986) in view of Liu et al. (US 2004/0246429).
Regarding claims 8-10, 14-16, 19, 21-23, Onda et al. discloses teaches the sealing member has a uniform width.  However, Onda et al. is silent regarding forming width of the sealing member.  Liu et al. (in at least paragraph 0029, figure 3) teaches wherein the maximum width of the sealing member after bonding is no more than 0.7 mm, wherein the minimum width of the sealing member after bonding is no less than 0.5 mm, wherein the width of the sealing member after bonding is between 0.5 and 0.7 mm, wherein the maximum width of the sealing Liu et al. in order to achieve a thin display device and simplify the manufacturing process.
One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/LAUREN NGUYEN/Primary Examiner, Art Unit 2871